FILED
                            NOT FOR PUBLICATION                             APR 18 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOAQUIN ARTURO CABRERA-                          No. 10-73149
SANCHEZ,
                                                 Agency No. A073-575-615
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 17, 2012 **


Before: LEAVY, PAEZ, and BEA, Circuit Judges.

       Joaquin Arturo Cabrera-Sanchez, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals' order denying his

motion to reopen proceedings. We have jurisdiction under 8 U.S.C. § 1252. We


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS,

321 F.3d 889, 894 (9th Cir. 2003). We deny the petition for review.

      Cabrera-Sanchez contends that the BIA abused its discretion in denying his

motion to reopen because he presented new evidence of the requisite hardship - a

psychologist’s report that his oldest United States citizen daughter is experiencing

psychological problems due to the removal proceedings, and evidence that the

daughter is enrolled in a gifted students educational program - to support his

application for cancellation relief. Cabrera-Sanchez further contends that the BIA

violated his due process rights by applying the wrong hardship standard.

      To the extent we have jurisdiction to review the BIA's denial of the motion

to reopen, see Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir. 2006), we

conclude the BIA did not abuse its discretion in denying Cabrera-Sanchez's motion

to reopen based on new evidence of hardship because the BIA considered the

evidence and acted within its broad discretion in determining the evidence was

insufficient to establish prima facie eligibility for cancellation of removal. See

Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (BIA's denial of a motion to

reopen shall be reversed only if it is “arbitrary, irrational, or contrary to law.”).

      The record does not support petitioner’s contention that the BIA applied the

wrong legal standard, and petitioner’s due process claim does not amount to a


                                            2                                      10-73149
colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930

(9th Cir. 2005) (“traditional abuse of discretion challenges recast as alleged due

process violations do not constitute colorable constitutional claims that would

invoke our jurisdiction.”).

      PETITION FOR REVIEW DENIED.




                                          3                                    10-73149